Citation Nr: 1627948	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-34 01A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a skin disability, to include as due to in-service herbicide exposure.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 23, 2016.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965 and from September 1965 to August 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the October 2011 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent rating.  In the December 2013 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a skin disability.

In a September 2015 decision, the Board reopened the claim for service connection for skin disability and remanded the claim, on the merits, to the Agency of Original Jurisdiction (AOJ), for additional development.  The Board also remanded the claim for increased initial rating for PTSD.  The case has since returned to the Board for the purpose of appellate disposition.

During the course of the Veteran's appeal, the AOJ assigned an increased, 100 percent rating for the Veteran's service-connected PTSD, effective March 23, 2016.  As higher ratings for the disability are available prior to this date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).   The Board has limited the period on appeal as noted on the title page.  

The Veteran seeks an increased rating for his PTSD, and he claimed that this disability, in conjunction with his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  Accordingly, his TDIU claim is a part of his claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In a March 2016 decision, the Board denied the Veteran's claim for service connection for a skin disability, his claim for increased initial rating for PTSD, and a claim for TDIU.

In this case, the Veteran submitted a motion to vacate the Board's March 2016 decision, contending that additional relevant evidence was not considered and needed to be obtained, specifically with respect to his claim for increased rating for PTSD.  In June 2016, the Board informed the Veteran that it would vacate the March 2016.  Accordingly, the Board's March 15, 2016 decision that denied service connection for a skin condition, an increased rating for PTSD, and TDIU is vacated.  


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.
 
 2. The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange.
 
 3. A skin disability was not manifest in service and is not attributable to service.



CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for skin disability. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran was also informed of the disability rating and effective date elements of his claim in the 2010 notice letter. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records pertaining to his claimed skin condition, VA examination reports, and lay statements have been obtained.  The Board observes that the Veteran has asserted that additional treatment records pertaining to his claim for an increased rating for PTSD and TDIU are not associated with the claim folder.  However, he has not alleged, nor does the record suggest, that any additional outstanding treatment related to his claim skin condition exist.  Accordingly, the Board will proceed with a decision on this issue.  

The Veteran was afforded multiple VA examinations, including one in November 2015 for the Veteran's claim of a skin disability.  The examination is adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examination is compliant with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a December 2015 statement, the Veteran challenged the conclusions of the November 2015 VA examiner.  In essence, the Veteran contended that the VA examiner is not competent to provide an opinion regarding the skin condition disability because she does not specialize in dermatology and because she did not adequately support her opinions. 

Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner. Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competency is challenged). 

When the adequacy of the examination is challenged, however, the Board may still assume the competency of any VA medical examiner, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions. See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Federal Circuit has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion." Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010). 

While the Veteran has challenged the adequacy of the November 2015 VA examination, in that the VA examiner who performed the examination was not qualified to examine his skin disability, and as such, the VA examination results were not reflective of his current disability picture.  However, the Veteran has failed to provide a specific argument or evidence as to how the lack of a dermatology specialty deems the VA examiner, a licensed physician, incompetent to offer an opinion regarding the severity of the Veteran's skin disability.  Without a specific argument challenging the professional competence of the VA examiner, the Board finds that the VA examiner is qualified to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox, 20 Vet. App. at 569.  

The Veteran also argued that the November 2015 VA examiner failed to support her opinions.  As noted above, the VA examiner was qualified through her education to offer competent medical evidence and opinions.  The examiner explained that medical documentation/literature did not support a link between Agent Orange exposure and later development of eczema.  The examiner cited to a medical treatise noting that chloracne is the only skin condition with adequate evidence for association to Agent Orange and that chloracne was entirely unrelated to any of the Veteran's skin conditions.  Moreover, the Veteran has not provided any competent evidence which contradicts the examiner's findings. 

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

II.  Law and Analysis

The Veteran seeks service connection for a skin disability, to include as due to in-service herbicide exposure.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not with respect to the current appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e). A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116(f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for these listed diseases would be warranted. Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service personnel records confirm his service in Vietnam from September 1966 to August 1967.  Thus, he is presumed to have been exposed to Agent Orange during such service. Thus question remains, however, whether the Veteran has been diagnosed with a disability and subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

The current list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e) include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure. 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii).

However, as discussed below in greater detail, the Veteran has not been diagnosed with a skin disorder subject to presumptive service connection under 38 C.F.R. § 3.309(e). Accordingly, service connection for a skin disability as presumed as due to in-service herbicide exposure is not warranted.

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  As such, the Board will consider whether service connection for a skin disability is warranted on a direct basis.

The service treatment records (STRs) are negative for complaints of a skin disability.  The Veteran's separation exam notes a history venereal disease, a chipped bone in the Veteran's right rib prior to service, and no other significant history.  The VA examiner also noted the presence of a five inch scar, but the rest of the Veteran's STRs are negative for skin conditions.  For instance, notes from November 1963 indicate the Veteran was worried about venereal disease and notes from June 1964 indicate that the Veteran injured his ankle.  There are no references to a skin condition during the Veteran's service or within a year after his separation from service.  

The treatment records and the medical examinations do indicate that the Veteran has a current skin disability.  In August 2005, the Veteran's doctors noted that his scalp lesion was gone and his feet were doing better on Lamisil.  The records show that the Veteran continues to be prescribed medication for his skin conditions.  However, the treatment notes also suggest that this skin condition has not been present since the Veteran's active service.  During a visit to his doctors in July 2008, the Veteran reported that he had a rash on both feet, that the rash had been present for the past 15 years, and that he did not take the medication he was prescribed for this condition.  In April 2013 and July 2014, the Veteran followed up with his doctors for treatment of eczema and verruca.  The Veteran reported that he had started treatment at the VA for his skin condition in 2008 and that his skin issues had begun five years prior.  

The Veteran was registered with Department of Veterans Affairs Agent Orange Registry in April 2009.  Pursuant to this registration, the Veteran was examined and he was found to have chronic pruritic dermatitis in his right leg and left foot, among other conditions.

The VA again sent the Veteran to be examined in November 2015 for a skin condition.  The November 2015 VA examiner diagnosed the Veteran with eczema, tinea pedis, benign nevi, and actinic keratosis.  This VA examiner thoroughly reviewed the Veteran's treatment records, which described his skin conditions as tinea pedis, rash and other nonspecific skin eruption, chronic pruritic dermatitis, eczematous patches on the lower legs, keratosis of the scalp, eczema with post-inflammatory lichenification, ichthyosis, and xerosis.  The November 2015 examiner placed the onset of the Veteran's conditions around 1994.  This VA examiner concluded that the Veteran's skin conditions were less likely as not related to service or to Agent Orange exposure.  To support this conclusion, the VA examiner noted that the medical literature does not support a link between Agent Orange and later developing eczema, that the only skin condition with adequate evidence of association to Agent Orange is chloracne, and that the Veteran's current skin conditions are entirely unrelated to chloracne.  

The November 2015 VA examiner added a helpful clarification.  As noted above, the Veteran's skin conditions have been identified by many different names.  But the VA examiner noted that "ichthyosis," "xerosis," and "lichenification," are all terms used to describe the Veteran's eczema, they do represent separate diagnoses.  The VA examiner also pointed out that the Veteran's chronic pruritic dermatitis or "rash and other nonspecific skin eruption," were later clarified to be eczema.  

Finally, the VA examiner opined that the Veteran's diagnosed keratosis and benign nevi are life events related to the aging process and no medical evidence exists linking these conditions to Agent Orange exposure. 

The Veteran submitted many statements regarding his service connection claim for a skin disability.  For instance, in August 2014, the Veteran submitted a VA Form 9 indicating his intent to appeal the RO's decision and included a statement.  The Veteran argued that his chronic pruritic ichthyoses should be presumptively service connected.  In a statement the Veteran submitted in December 2015, he disagreed strongly with the opinions of the November 2015 VA examiner.  He took issue with the VA examiner's statement that his chronic pruritic dermatitis was later clarified to be eczema and that the Veteran's keratosis was a life event related to aging.  The Veteran argued that there was no support in the medical record for these conclusions.  

There is not sufficient evidence to apply presumptive service connection due to herbicide exposure to the Veteran's claim.  As the November 2015 VA examiner noted, there is no medical evidence of a connection between the Veteran's skin conditions and exposure to Agent Orange.  As noted above, the treatment records do not reflect a diagnosis of a skin condition listed in 38 C.F.R. § 3.309(e) that is afforded presumptive service connection due exposure to herbicides.  

Further, there is not sufficient evidence to support a finding of direct service connection.  As discussed, the STRs do not provide evidence of a skin disability and there is no evidence of treatment for a skin disability for many years after service.  The Veteran himself told his providers that his skin condition started around 1994 or later.  

The only pertinent medical opinion of record is that of the November 2015 VA examiner, who indicated that she had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current skin disorders and his service, to include his exposure to Agent Orange. Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current skin symptoms are related to service, to include Agent Orange exposure therein, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the 2015 VA examination.  Furthermore, we find the lay evidence of on-going symptoms to be inconsistent with the normal findings at separation and post-service findings. Such lay evidence is not credible.

For these reasons, the preponderance of the evidence is against the claim and service connection for a skin disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a skin disability, to include as due to herbicide exposure, is denied.


REMAND

Upon the Board's review of the claims file and in light of recent statements from the Veteran, the Board believes that additional development on the remaining claims on appeal is warranted.  

In a March 2016 statement, the Veteran reported that he attended the Vet Center for over three years.  While Vet Center treatment records dated from June 2012 to April 2014 are of record, it appears that there are additional outstanding records of treatment.  

The Veteran also indicated that he had recently enrolled in the psychosocial rehabilitation recovery program though the Central Alabama Veterans Health Care System.  While VA treatment records dated through June 2016 are associated with the claims file, records from this program do not appear to be included.  

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the claim for increased rating for PTSD. Two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue. Harris v Derwinski, 1 Vet App 180, 183 (1991).  Here, adjudication (and ultimate decision) of the issue of entitlement to an increased rating for PTSD could impact adjudication (and ultimate decision) of the issue of entitlement to a TDIU. Accordingly, action on the claim for entitlement to a TDIU must be delayed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment, to specifically include records of treatment from the psychosocial rehabilitation recovery program though the Central Alabama Veterans Health Care System. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
 2. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal, to specifically include treatment records from the Vet Center. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  After any other indicated development, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


